Citation Nr: 1307920	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  08-36 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1982 to May 1986 and from December 2003 to April 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the Board in July 2011.  A transcript of the hearing is of record.

This case was previously before the Board in November 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior remands, the Veteran contends that he has sleep apnea related to service.  In December 2011, the Veteran underwent a VA examination; the assessment was obstructive sleep apnea (OSA).  In discussing the evidence of record, the examiner noted that the Veteran's service treatment records (STRs) were silent for any mention of daytime somnolence or sleep apnea.  The examiner acknowledged that the Veteran's spouse stated that he has snored for a long time, but noted that he was not diagnosed with OSA until a 2007 sleep study.  

In the November 2012 remand, the Board observed the December 2011 VA examiner appeared to have relied solely on what is documented in the clinical record.  The Board then noted that both the Veteran and his wife are competent to report information which they can gather through their senses, such as snoring, daytime tiredness (or somnolence), and apneic episodes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board may not discount a lay assertion solely on the basis that there is no contemporaneous medical evidence to support it).  Again, the Board notes that the clinical evidence of record reflects that, in December 2006, the Veteran's wife reported that the Veteran snored and stopped breathing while sleeping.  During a March 2007 sleep consult, the Veteran complained of being "tired a lot," and that his symptoms had increased in frequency and intensity since he returned from Iraq.  An October 2007 statement from the Veteran's wife noted that she first noticed the Veteran's apneic episodes following his return from Iraq.

The Board instructed that, in offering an addendum opinion, the examiner should consider and address this ample (and credible) lay evidence of record regarding the Veteran's sleep history during and since service.  In a November 2012 addendum opinion, the VA examiner again found the Veteran's current sleep apnea is not related to active service.  In the rationale, the examiner acknowledges the lay evidence of record, but notes "it is not supported by hard clinically irrefutable data until after [the Veteran's] military separation, i.e., the sleep study in 2007."

In reviewing the rationale provided by the VA examiner, it is clear the negative opinion continues to be based solely a lack of "irrefutable clinical data" until after the Veteran's separation from active service.  However, a disability need not be diagnosed during active service to support a claim of service connection.  Rather, service connection may be warranted for a disability diagnosed after service if there is evidence of a nexus between the Veteran's current disability and his active service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The November 2012 addendum opinion clearly utilizes an incorrect standard in determining whether the Veteran's sleep apnea is etiologically related to his active service and does not provide a basis, other than the lack of clinical data, for rejecting the lay evidence of record.  This opinion therefore does not conform to the Board's previous remand, and is therefore inadequate to allow the Board to adjudicate the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  As such, another remand, with ensuing delay, is unfortunately required to obtain the requested medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran's entire claims file, including a copy of this REMAND, should be forwarded to the examiner who provided the December 2011 and November 2012 medical opinions regarding the Veteran's claimed sleep apnea for an addendum opinion.  

With regard to the previously diagnosed OSA, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that this disability had its onset during, or is otherwise related to, the Veteran's active military service.  

In rendering the requested opinion, the examiner should specifically consider and discuss the credible lay evidence provided by the Veteran and his spouse which suggests that the Veteran's snoring and breathing difficulties began while he was on active duty.  The examiner should also consider and discuss the March 2005 post-deployment assessment in which the Veteran reported a history of still feeling tired after sleeping.  The examiner is instructed that a lack of clinical data, to include testing and/or diagnosis, prior to service separation may NOT serve as a sufficient rationale for rejecting the lay evidence of record.

If the December 2011 examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate clinician, to obtain an opinion responsive to the question posed, and pertinent facts noted, above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



